Citation Nr: 0935616	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD), for the time 
period prior to April 18, 2005. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD for the time period from April 18, 2005.

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD, for the time period from January 15, 2008.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
September 1970.  Service personnel records in his claims file 
verify his status as a combat Veteran, specifically his 
receipt of the Army Commendation Medal with 1 Bronze Oak Leaf 
Cluster with "V" device.  See 38 U.S.C.A. § 1154(b) (West 
2002).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted service connection and 
assigned an initial 30 percent rating for PTSD, effective May 
29, 2003.  Thereafter, the Veteran perfected an appeal as to 
the initial evaluation assigned for his service- connected 
PTSD disability.

In April 2005, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.  

In November 2006, the claim was remanded by the Board to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Thereafter, the AMC/RO continued the denial of an 
initial rating in excess of 30 percent for the Veteran's 
service-connected PTSD (as reflected in the June 2007 
supplemental SOC (SSOC)), and returned the case to the Board 
for further appellate consideration.

In a December 2007 decision, the Board denied entitlement to 
an initial evaluation in excess of 30 percent for PTSD. 

The Veteran appealed the December 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2009 Joint Motion for Remand, it was noted that the 
Board's failure to address a June 2004 VA hospital discharge 
summary resulted in an inadequate statement of reasons and 
bases, which precluded effective judicial review.  It was 
further noted that VA must attempt to obtain the appellant's 
SSA (Social Security Administration) records.  Those records 
were associated with the claims folder in March 2008.  In a 
June 2009 Order, the Court vacated the December 2007 Board 
decision and remanded this matter to the Board for 
readjudication.  

During the pendency of this appeal, the RO construed a 
January 2008 treatment record submitted by the Veteran as a 
claim for an increased evaluation for PTSD.  In a June 2009 
rating decision, the RO increased the Veteran's evaluation 
for PTSD to a 70 percent rating, effective January 15, 2008.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to April 18, 2005, PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

3.  From April 18, 2005, PTSD was manifested by no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

4.  From January 15, 2008, PTSD is manifested total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2005, the criteria for an initial 
evaluation in excess of 30 percent for PTSD were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2008).

2.  From April 18, 2005, affording the Veteran the benefit of 
the doubt, the criteria for a 70 percent rating, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  From January 15, 2008, affording the Veteran the benefit 
of the doubt, the criteria for a 100 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran filed his claim for 
service connection for PTSD in May 2003.  He was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in August 2003.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  In an October 2003 rating decision, the RO granted 
entitlement to service connection and assigned an initial 30 
percent rating for PTSD.  The Veteran appealed the assignment 
of the initial evaluation for that benefit.  He was again 
notified of the provisions of the VCAA by the AMC in 
correspondence dated in November 2006.  

Thereafter, the claim was reviewed and a SSOC was issued for 
this matter in June 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 38 C.F.R. § 3.159 (b)(3) (2008).  He was again notified 
of the provisions of the VCAA by the RO in correspondence 
dated in March 2008.

The claim for an initial increased evaluation for PTSD is a 
downstream issue from the grant of service connection, and 
was initiated via a notice of disagreement.  Hence, there is 
no duty to provide additional notice in this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in November 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his increased rating 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records, 
service personnel records, SSA records, and all relevant VA 
and private treatment records pertaining to his claims have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with multiple VA medical 
examinations to assess the current state of his service-
connected PTSD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

It should be further noted that while the case was in 
appellate status to the Court, the RO, for reasons unknown to 
the Board, increased the rating for PTSD to 70 percent, 
effective January 15, 2008, despite the fact that the entire 
issue of increased rating for PTSD was before the Court at 
that time, and that issue was not within the purview of the 
RO.  The Board will review that action as part of this 
appeal.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the Veteran was assigned an initial 30 rating 
for his service-connected PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  As noted above, in a June 2009 
rating decision, the RO increased the Veteran's evaluation 
for PTSD to a 70 percent rating, effective January 15, 2008.   

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD), for the time 
period prior to April 18, 2005. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD for the time period from April 18, 2005.

3.  Entitlement to an initial rating in excess of 70 percent 
for PTSD, for the time period from January 15, 2008.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
September 1970.  Service personnel records in his claims file 
verify his status as a combat Veteran, specifically his 
receipt of the Army Commendation Medal with 1 Bronze Oak Leaf 
Cluster with "V" device.  See 38 U.S.C.A. § 1154(b) (West 
2002).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted service connection and 
assigned an initial 30 percent rating for PTSD, effective May 
29, 2003.  Thereafter, the Veteran perfected an appeal as to 
the initial evaluation assigned for his service- connected 
PTSD disability.

In April 2005, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.  

In November 2006, the claim was remanded by the Board to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Thereafter, the AMC/RO continued the denial of an 
initial rating in excess of 30 percent for the Veteran's 
service-connected PTSD (as reflected in the June 2007 
supplemental SOC (SSOC)), and returned the case to the Board 
for further appellate consideration.

In a December 2007 decision, the Board denied entitlement to 
an initial evaluation in excess of 30 percent for PTSD. 

The Veteran appealed the December 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2009 Joint Motion for Remand, it was noted that the 
Board's failure to address a June 2004 VA hospital discharge 
summary resulted in an inadequate statement of reasons and 
bases, which precluded effective judicial review.  It was 
further noted that VA must attempt to obtain the appellant's 
SSA (Social Security Administration) records.  Those records 
were associated with the claims folder in March 2008.  In a 
June 2009 Order, the Court vacated the December 2007 Board 
decision and remanded this matter to the Board for 
readjudication.  

During the pendency of this appeal, the RO construed a 
January 2008 treatment record submitted by the Veteran as a 
claim for an increased evaluation for PTSD.  In a June 2009 
rating decision, the RO increased the Veteran's evaluation 
for PTSD to a 70 percent rating, effective January 15, 2008.  
The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to April 18, 2005, PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

3.  From April 18, 2005, PTSD was manifested by no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

4.  From January 15, 2008, PTSD is manifested total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2005, the criteria for an initial 
evaluation in excess of 30 percent for PTSD were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9411 (2008).

2.  From April 18, 2005, affording the Veteran the benefit of 
the doubt, the criteria for a 70 percent rating, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  From January 15, 2008, affording the Veteran the benefit 
of the doubt, the criteria for a 100 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran filed his claim for 
service connection for PTSD in May 2003.  He was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in August 2003.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  In an October 2003 rating decision, the RO granted 
entitlement to service connection and assigned an initial 30 
percent rating for PTSD.  The Veteran appealed the assignment 
of the initial evaluation for that benefit.  He was again 
notified of the provisions of the VCAA by the AMC in 
correspondence dated in November 2006.  

Thereafter, the claim was reviewed and a SSOC was issued for 
this matter in June 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 38 C.F.R. § 3.159 (b)(3) (2008).  He was again notified 
of the provisions of the VCAA by the RO in correspondence 
dated in March 2008.

The claim for an initial increased evaluation for PTSD is a 
downstream issue from the grant of service connection, and 
was initiated via a notice of disagreement.  Hence, there is 
no duty to provide additional notice in this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in November 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his increased rating 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records, 
service personnel records, SSA records, and all relevant VA 
and private treatment records pertaining to his claims have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with multiple VA medical 
examinations to assess the current state of his service-
connected PTSD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

It should be further noted that while the case was in 
appellate status to the Court, the RO, for reasons unknown to 
the Board, increased the rating for PTSD to 70 percent, 
effective January 15, 2008, despite the fact that the entire 
issue of increased rating for PTSD was before the Court at 
that time, and that issue was not within the purview of the 
RO.  The Board will review that action as part of this 
appeal.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the Veteran was assigned an initial 30 rating 
for his service-connected PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  As noted above, in a June 2009 
rating decision, the RO increased the Veteran's evaluation 
for PTSD to a 70 percent rating, effective January 15, 2008.   

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Under 38 U.S.C.A. § 1110, a veteran is permitted to receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, his service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368, 1370 (Fed. 
Cir. 2001).  In other words, Section 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined "primary" as meaning an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  

Thus, while the issue of entitlement to secondary service 
connection for polysubstance abuse is not before the Board, 
in adjudicating the matters of higher ratings for PTSD during 
the time periods in question, the Board may consider the use 
of alcohol or drugs as evidence of the increased severity of 
the Veteran's PTSD, if PTSD is shown to precipitate his 
substance abuse.  See Allen, supra.  VA adjudicators must be 
able to clinically distinguish by competent medical opinion 
the extent of his functional impairment that is attributable 
to his PTSD from that which is due to factors unrelated to 
his service in the military.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  The Board emphasizes, however, that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the Veteran's service-connected 
condition.  Id.; see also 38 U.S.C.A. § 3.102 (2008).

Factual Background

In VA ER psychiatry notes dated in February 2003, the Veteran 
presented with complaints of depression since suffering a 
myocardial infarction in 1992 but with recent increase in 
depression as well as onset of nihilistic thinking and 
suicidal ideation without intent or recent plan.  It was 
noted that the Veteran had not worked since 1994 and had been 
on disability after previously working as a coal mine 
foreman.  He reported that he has difficulty sleeping, 
recurrent dreams, and crying episodes.  Mental status 
examination findings were listed as cooperative but tearful, 
pleasant, adequate eye contact, depressed mood, constricted 
affect, no evidence of psychotic thought, and denial of 
current suicidal and homicidal ideation, grossly intact 
cognition and memory, and unimpaired judgment.  The diagnosis 
was major depressive episode (MDE).  A Global Assessment of 
Functioning (GAF) scale score of 50 was assigned.    

In a March 2003 VA ER psychiatry note, the Veteran reported 
that his depressive episodes began in 1992 after experiencing 
a myocardial infarction.  He indicated that he felt his 
symptoms have worsened in the past six months to a year 
partially due to not being active, having no job, and various 
financial worries.  He detailed that he experienced dreams 
and recurrent intrusive thoughts of combat in Vietnam.  
Mental status examination findings were listed as 
intermittent tearfulness, fluent non-pressured speech and 
normal tone, depressed affect, adequate judgment and insight, 
fair cognition, and linear thought processes.  Thought 
content was noted to include dreams of combat with no 
delusions (auditory or visual) or suicidal or homicidal 
ideations present.  The diagnosis was MDE and to rule out 
PTSD. A GAF score of 50 was assigned.  Thereafter, in an 
April 2003 VA ER psychiatry note, the Veteran indicated that 
his depression was 50 percent improved and denied crying 
spells, hopelessness, helplessness, or nihilistic thinking.  

The Veteran's claim for service connection for PTSD was 
received in May 2003.  

In a May 2003 VA treatment note, the Veteran was reported no 
current suicidal ideation, improved sleep, normal appetite 
and concentration, and increased physical activity through 
biking.  Mental status examination findings were listed as 
appropriate dress, good hygiene, cooperative attitude, good 
eye contact, good judgment and insight, average intelligence, 
dysthymic affect at times, no psychomotor retardation or 
agitation, normal speech, linear thought processes, no 
perceptual disorder, and no suicidal or homicidal ideation.  
The examiner assessed major depressive episode, partly in 
remission, and assigned a GAF score of 55.  

In a July 2003 VA treatment note, the Veteran reported 
improved mood overall but still some depression.  He 
indicated that he was biking, attending church, and having 
improved sleep.  His family reportedly felt he had improved 
drastically.  He reported he was going to psychotherapy in 
West Virginia almost weekly.  He noted sexual dysfunction on 
one of the medications.  He denied suicidal or homicidal 
ideations.  It was noted he had previously worked in the coal 
mines, with his last job as a foreman.  He had not worked 
since 1994 due to disability.  It was noted that the Veteran 
was married with two sons and had no recent drug or alcohol 
use.  Mental status examination findings were listed as 
better mood, normal speech, linear thoughts, and good insight 
and judgment.  The diagnosis was MDE, in remission partly, 
and a GAF score of 55-60 was  assigned.  

In an August 2003 statement, the Veteran's wife, noted in the 
record to be a nurse, reported that the Veteran had serious 
problems associated with PTSD, including mood swings and 
crying spells.  

In an August 2003 report from the Princeton Vet Center, the 
examiner, a social worker and PhD, listed diagnoses of 
chronic PTSD, severe with dissociation, as well as recurrent 
major depression.  Examination findings were listed as 
casually dressed, cooperative, oriented, intact thought 
processes, short attention span, tense motor activity, fair 
judgment, and impaired memory function.  Multiple medical 
problems were noted on Axis III, including heart problems, 
hearing loss in the right ear, low blood sugar, and 
arthritis.  It was noted that the Veteran was medically 
retired in 1994.  He reported having problems with 
nightmares, flashbacks, bad dreams, irritability, exaggerated 
startle response, avoidance, anxiety, and depression.  The 
Veteran further reported combat nightmares as well as a 
history of self-medication, indicating that he had been sober 
for approximately one year.  In his assessment, the examiner 
noted that the Veteran suffered from symptoms of PTSD, used 
alcohol and drugs to cope with combat experiences, and has 
problems with marital and family relationships, separating 
from his wife on several occasions due to his drug abuse and 
adulterous behavior pattern.  

In a September 2003 VA PTSD examination report, the examiner 
noted that he had reviewed the claims folder and that the 
Veteran was currently on Celexa and a number of other 
medications.  He detailed that the Veteran had a heart attack 
in 1992 as well as noted his work history in the coal mines 
and weekly therapy at the Vet Center.  The Veteran complained 
of depression and getting upset.  The Veteran noted he 
engaged in biking, going to church, caring for his 
grandchild, and getting groceries.  Current functioning was 
described as fair.  Mental status examination findings were 
listed as neatly groomed and dressed, tearful, no paranoid 
ideation, depressed, anxious, no described ritualistic 
behavior or panic attacks, oriented, intact judgment, poor 
attention and concentration, no hallucinations or delusions, 
intact remote memory, and impaired recent memory.  The 
examiner found mild social impairment and no occupational 
impairment.  The diagnosis was PTSD, and depressive disorder, 
not otherwise specified (NOS), and cannabis dependence, in 
remission.  A GAF score of 65 was assigned.  The examiner 
indicated that the assigned GAF score could not be divided 
into components for each diagnosis.  However, he opined that 
depressive disorder accounts for the majority of the 
Veteran's social dysfunction. 

In an October 2003 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent rating, effective May 29, 2003 (the date of claim).  

In a December 2003 VA Mental Health Clinic follow-up note, 
the Veteran reported increased depression, broken sleep, 
nightmares, and some suicidal ideation without plan or 
intention.  He related his depression to the holidays and the 
winter season.  He indicated that he was still exercising.  
Mental status examination findings were listed as good 
hygiene, casual dress, no psychomotor agitation or 
retardation, cooperative, good eye contact, normal speech, 
dysphoric and labile affect, congruent mood, average 
intelligence, linear thought processes, no auditory or visual 
hallucinations, good judgment and insight, and no suicidal or 
homicidal thought content.  The diagnosis was MDE, in 
remission partly, and PTSD.  A GAF score of 55 was assigned. 

In March 2004, the Veteran was admitted to an in-patient PTSD 
unit for evaluation for suitability to determine his 
suitability for a full PTSD program.  He participated in all 
of the evaluation process, including a physical examination 
and a mental health evaluation.  He reported nightmares, 
flashbacks, intrusive thoughts, uncontrolled anger, 
isolation, anxiety, and decreased libido.  Following testing, 
the diagnosis was prolonged PTSD.  A GAF score of 35 was 
assigned.  It was opined that the Veteran was totally 
disabled and unemployable as a result of his PTSD condition.  
His PTSD symptoms were characterized as severe and it was 
noted that any minimal levels of stress to which he was 
exposed would aggravate his PTSD condition.  

In an April 2004 VA Mental Health Clinic follow-up note, the 
Veteran reported that with an increased dose of his Zoloft, 
he was experiencing night sweats, sexual side effects, 
improved sleep and energy level, fewer nightmares, improved 
mood, and stable relationship with wife.  He was happy with 
the increased medication level.  Mental status examination 
findings were listed as good hygiene, casual dress, no 
psychomotor agitation or retardation, cooperative, good eye 
contact, normal speech, overall euthymic affect at times 
slightly anxious, congruent mood, linear thought processes, 
no auditory or visual hallucinations, good judgment and 
insight, and no suicidal or homicidal thought content.  The 
examiner diagnosed PTSD and major depressive disorder, in 
partly remission, and assigned a GAF score of 65.

A May 2004 VA PTSD group note indicated that the Veteran was 
admitted to the VA 6-week PTSD treatment program with chronic 
symptoms of severe PTSD, including nightmares, flashbacks, 
frequent intrusive thoughts of his experiences in Vietnam, 
anxiety, nervousness, rage, depression, feelings of guilt, 
insomnia, chronic sleep disturbances, severe social and self-
isolation, low self-esteem, poor concentration, lack of 
interest in leisure or pleasurable activities, severe 
difficulties in interpersonal relationships, hypervigilance, 
hyperstartle responses, and overall poor coping.  The 
examiner listed a diagnostic impression of prolonged PTSD and 
assigned a GAF score of 35.  His condition on release was 
noted to be stable.  It was noted that he had another panic 
attack with palpations in morning group meeting as well as 
tested positive for tetrahydrocannabinol (THC).  An 
additional VA PTSD individual treatment note revealed that 
the Veteran was given an early discharge due to medical 
reasons after complaining of heart palpations and a showing 
of irregularity on EKG.  A May 2004 VA hospital discharge 
summary again reflected that the Veteran was admitted to the 
inpatient PTSD Unit for an intensive program but then 
administratively discharged within a few days.  It was noted 
that he had been administratively discharged from the same 
program in March 2004, and that the reason both times for the 
discharge was that he tested positive for marijuana.  He was 
to be referred for a Substance Abuse Program.  

A June 2004 VA hospital discharge summary reflected that the 
Veteran was admitted and administratively discharged from a 
PTSD program on the same day due to positive screening for 
marijuana.  A mental status examination listed findings as: 
appropriate speech, fair mood, appropriate affect, oriented, 
intact concentration, no acute auditory or visual 
hallucinations, history of past homicidal and suicidal 
ideation, and short term memory problems. The impression was 
prolonged PTSD,  and a GAF score of 35 was assigned.  The 
Veteran was noted to have major impairment in several areas, 
including work, family relations, judgment, thinking, and 
mood.  It was further noted that the Veteran was totally 
disabled and unemployable as a result of his PTSD condition.  
His PTSD symptoms were characterized as severe and it was 
noted that any minimal levels of stress to which he was 
exposed would aggravate his PTSD condition.    

A July 2004 treatment note from the VA inpatient substance 
abuse rehabilitation and recovery treatment program (SARRTP) 
at the Salem VAMC indicated that the Veteran was given an 
irregular discharge from that program after testing positive 
for marijuana.  During his stay, a GAF score of 40 was 
assessed.  The Veteran was noted to have completed 11/2 weeks 
of SARRTP.

In a July 2004 VA Mental Health Clinic follow-up note, the 
Veteran indicated that he has been abusing marijuana for 
about 36 years with his longest sobriety being about 6 months 
last year.  Mental status examination findings were listed as 
good hygiene, casual dress, cooperative, good eye contact, 
normal speech, angry mood, overall euthymic affect at times 
slightly anxious or slightly restricted, linear thought 
processes, no auditory or visual hallucinations, good 
judgment, poor insight, and no suicidal or homicidal thought 
content.  The examiner diagnosed PTSD, marijuana induced 
depressive disorder, and cannabis dependency and assigned a 
GAF score of 59.

In VA Mental Health Clinic follow-up notes dated in September 
2004 and January 2005, the Veteran reported poor 
concentration, decreased energy, too good appetite with some 
increased weight, middle insomnia, nightmares, 
hypervigilance, flashbacks, and crying spells.  Mental status 
examination findings were listed as good hygiene, casual 
dress, cooperative, good eye contact, normal speech, shifting 
mood, euthymic affect, anxious at times, linear thought 
processes, no auditory or visual hallucinations, good 
judgment, poor insight, and no suicidal or homicidal thought 
content.  The examiner diagnosed chronic PTSD, marijuana 
induced depressive disorder, and cannabis dependency and 
assigned a GAF score of 56 and 59, respectively. 

In the April 2005 hearing transcript, the Veteran reported 
that he stopped working in 1994 primarily due to physical 
problems of the heart and back.  He stated that he goes to 
church and Sunday school, is irritable and forgetful, 
associates only with immediate family, gardens, enjoys 
biking, runs errands, used drugs to cope, goes to outpatient 
group therapy, and has had suicidal ideation in the past.    

An April 2005 clinical summary from the Princeton Vet Center 
noted chronic and severe PTSD symptoms with occupational and 
social impairment in most areas, such as work, family 
relations, judgment, thinking, and mood due to such symptoms 
as anxiety, circumstantial and stereotyped speech, 
dissociation, panic attacks 2-3 times weekly, and chronic 
major depression 3-4 times a week, affecting his ability to 
function independently, appropriately, and effectively.  It 
was noted that the Veteran continues to report great 
difficulty in adapting to stressful circumstances that result 
in behaviors of avoidance, isolation, and irritability that 
manifests as explosive rage directed toward those around him.  
The examiner noted the Veteran's inability to establish and 
maintain effective relationships.  He reportedly relied 
heavily on his wife for support.  Suicidal ideation was also 
noted to occur on a regular basis along with flashbacks 5 to 
6 times per week.  His current level of functioning was noted 
to be guarded with a current GAF score of 45.  Due to the 
severity of his PTSD symptoms, the examiner indicated that 
there was minimal improvement expected in his level of 
functioning.  While the examiner indicated that the Veteran's 
diagnosis basically remains unchanged since his last clinical 
summary, it was noted that the Veteran's functioning had 
grown increasingly worse.    

In an April 2005 psychiatric evaluation report, N.D., M.D., a 
private psychiatrist, discussed his knowledge of the 
Veteran's basic family history, living situation, and history 
of Vietnam service.  The Veteran was noted to have difficulty 
returning to sleep, a history of drinking and marijuana use, 
do yard work, attend church, and no longer enjoy gardening, 
boating, camping, and fishing.  Mental status examination 
findings were listed as cooperative but withdrawn, tremulous, 
tearful, depressed affect, frustrated mood, impaired 
concentration, intact judgment, borderline intelligence, 
intact recent and remote memory, able to abstract, fair 
insight, low self-esteem, and no hallucinations or delusions.  
The psychiatrist listed an impression of profound PTSD, 
severe neurotic depression, and medical problems in history.  
The Veteran's prognosis was listed as guarded.  

In a December 2006 clinical summary from the Princeton Vet 
Center, it was noted that the Veteran continued to present 
with chronic and severe PTSD symptoms, exhibiting 
deficiencies in most occupational and social areas.  He 
reported continued difficulty in adapting to stressful 
circumstances that result in behaviors of avoidance, 
isolation, and irritability manifesting in explosive rage 
toward those around him.  He reportedly had no friends, 
relied on his wife for social support, and has suicidal 
ideation on a regular basis along with flashbacks 5 to 6 
times per week.  Due to the severity of his anxiety level, he 
was reportedly unable to finish treatment at a VA PTSD 
program.  His therapists reportedly feared his stress level 
would affect his heart.  To date, the examiner indicated that 
he has been unable to lower the Veteran's anxiety level and 
remains on medication but still has continuous anxiety.  His 
level of functioning was assessed to be guarded with current 
GAF of 40-45.  Minimal improvement was expected due to the 
severity of his PTSD symptoms.  

In a December 2006 statement, a certified physician's 
assistant (PA-C) at Tazewell Family Physician reflected that 
the Veteran had treated at that facility from August 2004.  
His PTSD symptomatology was noted during March and December 
2006 visits.  During a March 2006 visit, the PA-C indicated 
that the Veteran broke down and started crying.  On a 
December 2006 visit, he reported depressed days and bad 
nights.  

In a January 2007 letter, N.D., M.D. reflected that the 
Veteran continued to seek counseling at the Vet Center but he 
stopped due to panic attacks as well as discontinued Zoloft 
due to sexual side effects.  The Veteran was noted to have 
continued flashbacks about being chased and getting his 
throat cut, feel panicky in daily life, prefer to keep to 
himself, have very limited interactions, and have difficulty 
dealing with stress.  The psychiatrist opined that the 
Veteran continued to suffer from PTSD stemming from his 
Vietnam related experiences.  He indicated that the Veteran 
definitely cannot tolerate any stress, has difficulty getting 
along with others, and needs to continue ongoing psychiatric 
treatment with medication. 

In a May 2007 VA PTSD examination report, the Veteran 
indicated that he was on medication but still having a hard 
time.  The claims folder was reviewed by the examiner, a VA 
physician, who noted that Veteran attended twice weekly 
readjustment counseling.  The Veteran complained of 
depression, anxiety, feeling useless and worthless, 
nightmares, survival guilt, mood swings, irritability, 
isolation, poor contact, and restricted affect.  His wife of 
39 years stated that they were on the edge, not knowing how 
he would react.  Mental status examination findings were 
listed as neat, cooperative, clear and rational speech, mood 
with some dysphoria, full orientation, no psychosis or 
thought disorder, no bizarre thought processes, tangential or 
circumstantial thoughts, dull to normal range of 
intelligence, intact cognition, no homicidal or suicidal 
ideation, and rather poor insight and judgment.  It was noted 
that he was currently staying with his wife, went to church 
every Sunday, exercised, stayed busy and enjoyed biking as 
well as walking, and did not use drugs or drink.  The 
physician listed diagnosis of PTSD and assigned a GAF score 
of 60.  He recommended that the Veteran continue outpatient 
psychiatric treatment, that a mood-stabilizing medication 
could be of help, and that he should improve his psychosocial 
lifestyle. 

Additional VA treatment records dated in 2007 and 2008 showed 
a history of PTSD. 

In a January 2008 clinical summary from the Princeton Vet 
Center, it was noted that the Veteran continued to present 
with chronic and severe PTSD symptoms, exhibiting 
deficiencies in most occupational and social areas, due to 
suicidal ideation, retarded or hesitant speech, and near 
continuous panic and major depression affecting his ability 
to function independently, appropriately, and effectively.  
The examiner indicated that the Veteran continued to report 
great difficulty in adapting to stressful circumstances that 
result in behaviors of avoidance and isolation, an inability 
to establish and maintain effective relationships, having no 
friends, and being unable to work.  The examiner noted that 
PTSD could be attributed as a leading factor in the Veteran's 
inability to work.  His level of functioning was assessed to 
be poor with current GAF of 45.  Minimal improvement was 
expected due to the severity of his PTSD symptoms.  

In a February 2008 psychiatric evaluation report from N. D., 
M.D., the Veteran complained of feeling depressed, 
frustrated, irritable, losing his temper daily, difficulty 
getting along with others, and difficulty concentrating and 
remembering.  The Veteran further indicated that he preferred 
to be alone, had panic attacks, palpations, and nightmares, 
attended counseling sessions, and stopped taking medications 
for his emotional difficulties due to side effects.  He 
reported that he had worked in coal mines for 33 years and 
had not worked since 1994.  He expressed difficulty in 
returning to sleep, did some shopping and chores around the 
house, did not attend church, and no longer enjoyed 
gardening, skiing, and waterskiing.  Mental status 
examination findings were listed as cooperative but distant, 
depressed affect and mood, oriented, frustrated speech, 
impaired concentration, intact impersonal judgment, dull-
average intelligence, intact recent and remote memory, able 
to abstract, fair insight, low self-esteem, and no 
hallucinations or delusions.  The psychiatrist listed an 
impression of profound PTSD and severe neurotic depression as 
well as assigned a GAF score of 45.  The Veteran's prognosis 
was listed as poor.  The psychiatrist further noted that the 
Veteran did not appear to be able to tolerate much stress and 
was unable to handle any gainful employment.

Records from SSA were associated with the file in March 2008.  
An August 1994 SSA disability determination report listed a 
primary diagnosis of chronic ischemic heart disease and a 
secondary diagnosis of Parkinson's disease.  The agency 
determined that the Veteran was disabled as of March 1994.  
The SSA records contained private treatment notes dated from 
March 1994 that reflected findings of anxiety neurosis.  A 
March 1994 discharge summary from Clinch Valley Medical 
Center listed discharge diagnoses that included history of 
anxiety.  A May 1995 report from P.D.N., M.D. showed 
diagnoses of anxiety neurosis and moderately severe 
depression.  Results of May 1994 Minnesota Multiphasic 
Personality Inventory-II (MMPI-II) testing by J.N.B., PhD 
were also included.  The results from the MMPI-II test were 
suggestive of dysthymic disorder, and included 
characteristics of a substance abuse disorder.

In a March 2008 VA PTSD examination report, the examiner, a 
VA psychiatrist, indicated that he had reviewed the claims 
file.  The Veteran indicated that he attended individual and 
group psychotherapy and did not take prescribed medication 
due to sexual side effects.  He reported that he thought he 
needed admission to inpatient psychiatry with suicidal 
ideation over the past year but felt admission would 
stigmatize him in his community further.  He indicated that 
there was increased alienation from spouse, that he was 
emotionally distant from adult children, that he saw his 
grandchildren every two weeks, and that he went to church 
occasionally but did not interact with anyone outside his 
family.  The examiner noted that the Veteran was socially 
isolated with depressive symptoms and that functioning had 
not improved but deteriorated with treatment.  The following 
statements were noted in a summary of the Veteran's current 
psychosocial functioning status:  no friends; unable to have 
sexual relations with wife; emotionally distant from sources 
of psychosocial support; spends time isolated at home; unable 
to work due to coronary artery disease; problems with driving 
and road rage; explosive temper; avoids confrontations and 
potentially fulfilling activities out of fear of losing 
temper; endorsement of passive suicidal ideations since last 
rated for PTSD; endorsed little to live except grandchildren; 
dysphoric daily with depressed and anxious moods; poor sleep; 
irritability; no improvements in functioning; and severe 
impairment in both occupational and social domains.  

Psychiatric examination findings were listed as appropriately 
dressed, tense psychomotor activity, spontaneous and coherent 
speech, cooperative, constricted affect, anxious and agitated 
mood, attention intact, oriented, unremarkable thought 
process, chronic, passive suicidal ideation, homicidal 
ideation, no delusions or hallucinations, average 
intelligence, intact judgment and insight, sleep impairment, 
daytime fatigue, obsessive/ritualistic behavior, weekly panic 
attacks, poor impulse control, no episodes of violence, 
ability to maintain minimum personal hygiene, normal remote 
and immediate memory, mildly impaired recent memory, and 
problems with thinking clearly with overwhelming anxiety.  

Additional chronic PTSD symptomatology was listed as 
avoidance behaviors with isolation and estrangement from 
sources of support, markedly diminished interest or 
participation in significant activities, feeling of 
detachment or estrangement from others, restricted range of 
affect, sense of foreshortened future, exaggerated startle 
response, disorientation with increased anxiety, 
forgetfulness, lapses in judgment, distorted judgment from 
hyperarousal symptoms, depressed moods with intrusive 
recollections of trauma, triggers provoke anxiety with 
memories of trauma, rage and irritability manifested in 
lapses in judgment with potentially dangerous assaultive 
behaviors, sleep disturbances resulting in fatigue daily, and 
behavioral disturbances associated with panic attacks.  The 
examiner noted that the Veteran had been retired since 1992 
due to cardiovascular problems.  He diagnosed chronic and 
severe PTSD and assigned a GAF score of 45.  It was noted 
that the Veteran was not diagnosed with major depression or 
panic disorder because his symptoms of depression and panic 
were inseparable from PTSD symptoms.  The examiner indicated 
that the Veteran's prognosis was guarded and poor, that he 
has failed medication treatments with side effects, and has 
had no remissions in mood or anxiety symptoms.  He 
characterized the Veteran's PTSD symptoms as severe, chronic, 
and unstable and indicated that there was total occupational 
and social impairment due to PTSD signs and symptoms.  

Analysis

For the Time Period Prior to April 18, 2005

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the Veteran has been diagnosed with 
major depressive episode, recurrent major depression, 
depressive disorder NOS, cannabis dependence, and marijuana 
induced depressive disorder, for which service connection to 
include on a secondary basis, has not been granted or sought.  
However, even if the Board were to attribute all his 
psychiatric symptoms to his service-connected PTSD-except in 
situations in which an examiner has distinguished the 
symptomatology attributable to and level of impairment 
resulting from the other diagnosed disabilities from those 
attributable to and resulting from PTSD (see Mittleider v. 
West, 11 Vet. App. 181, 182 (1998)), the Board finds, after a 
careful review of all pertinent evidence in light of the 
above-noted criteria, that the Veteran's PTSD symptomatology 
continues to meet or more nearly approximate the severity of 
occupational and social impairment contemplated for the 30 
percent rating assigned under the criteria in 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008) for this time period.  See 
38 C.F.R. § 4.7 (2008).

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).

Evidence of record reflects that the Veteran's PTSD has been 
manifested by sleep impairment, depressed mood, recurrent 
nightmares, normal speech, good judgment and insight, normal 
concentration, linear thought processes, mood swings, crying 
spells, impaired memory function, history of self medication, 
problems with marital and family relationships, few panic 
attacks, neatly groomed, anxiety, and no hallucinations or 
delusions.  These symptoms are reflective of occupational and 
social impairment no greater than what is contemplated in the 
assigned 30 percent disability rating.

The assignment of a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity, due to certain symptoms.  Competent 
evidence of record, including VA examination reports and VA 
and private treatment records, is indicative of moderate 
impairment.  While evidence of record during this time period 
indicates that the Veteran exhibited some impaired memory, 
poor concentration, irritability, and isolative behavior, it 
also reflects that he maintained close family relationships 
with his wife and children, attended church, engaged in 
biking and other exercise pursuits, ran errands, took care of 
grandchildren, was medically retired due to physical 
disabilities in 1994 after suffering a heart attack in 1992, 
and exhibited adequate grooming and hygiene.
The Board also notes that the Veteran has not been found to 
have flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of a 50 percent rating.  The Veteran has 
some documented symptoms of difficulties in interpersonal 
relationships, disturbances of motivation and mood, suicidal 
ideation, rage, panic attacks, and irritability, although 
these symptoms have not been shown to affect him on a 
continuous basis and/or to limit his ability to function 
independently on a daily basis.  Although the Veteran showed 
signs of occupational and social impairment, his general 
functioning, routine daily behavior, self-care, and 
conversation appeared essentially normal.

Further, the GAF scores of 50, 55, 56, 59, 60, and 65 
assigned throughout this period are indicative moderate 
symptomatology and moderate difficulty in social and 
occupational functioning.   

The Board notes that the GAF score of 35, reflected in the 
March 2004 VA hospital discharge summary, is suggestive more 
significant impairment than is contemplated by the currently 
assigned 30 percent disability rating during this time 
period.  However, the evidence of record indicates that the 
Veteran exhibited none of the symptoms identified in the DSM-
IV as indicative of that level of impairment.  Evidence of 
record also revealed that the Veteran immediately reported 
improved sleep and energy level, stable relationship with 
wife, improved mood, good insight, and had good hygiene 
during treatment in April 2004 and was assigned a GAF score 
of 65. 

Thereafter, the additional GAF scores of 35 and 40 assigned 
in the inpatient VA treatment records for an isolated time 
period from May to July 2004.  The Board notes that these 
scores are not supported by preponderance of the medical 
evidence of record during this time period.  Inpatient VA 
treatment records dated from May to July 2004 detailed that 
the Veteran was repeatedly administratively discharged within 
a few days of admission for treatment due to positive drug 
screens or on one occasion, for medical reasons after 
suffering a panic attack with heart palpations.  Even 
acknowledging that the Veteran experienced a brief period 
with increased PTSD symptoms including anxiety, rage, 
isolation, poor concentration, decreased interest in leisure 
activities, severe difficulty in interpersonal relationships, 
and overall poor coping, a July 2004 VA follow-up note once 
again reflected decreased symptomatology with findings of 
good hygiene, normal speech, overall euthymic affect, good 
judgment, and no suicidal thought content as well as the 
assignment of an increased GAF score of 59.  Additional VA 
treatment notes dated in September 2004 and January 2005 
detail similar mental status findings with the assignment of 
a GAF score of 56.  Finally, during his April 2005 hearing 
testimony, the Veteran specifically indicated that he 
maintained a relationship with his immediate family, went to 
church, ran errands, and enjoyed biking as well as gardening. 

The Board further acknowledges that in March and June 2004 VA 
hospital discharge summaries, VA treatment providers 
characterized the Veteran's PTSD as severe and specifically 
noted that the Veteran was totally disabled and unemployable 
as a result of his PTSD condition.  However, upon review of 
the preponderance of the evidence during this time period, 
the Board notes that the Veteran has repeatedly characterized 
himself as medically retired since 1994 due to physical 
problems on multiple occasions and has described suffering a 
myocardial infarction in 1992.  A higher rating is not 
justified by the evidence.

For the Time Period from April 18, 2005 and Prior to January 
15, 2008

Considering the evidence in light of the criteria noted 
above, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that since April 18, 2005, 
the Veteran's PTSD meets the criteria for a 70 percent 
rating.  

Collectively, the evidence reflects that, since April 18, 
2005, the Veteran's PTSD has been manifested by irritability 
with incidents of explosive rage, feelings of anxiety on a 
daily basis, circumstantial and stereotyped speech, weekly 
panic attacks, weekly depressive episodes that affect his 
ability to function independently, suicidal ideation on a 
regular basis, sleep impairment, inability to establish and 
maintain effective relationships, avoidance behaviors, 
isolation, impaired concentration, no friends, flashbacks, 
tangential or circumstantial thoughts, and poor judgment and 
insight.  The Board finds that this symptomatology more 
nearly reflects occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, as specifically noted 
in the April 2005 clinical summary from Princeton Vet Center.  

At no point during that time, did the Veteran's PTSD 
symptomatology meet the criteria for a rating in excess of 70 
percent.  As noted above, a 100 percent rating requires total 
occupational and social impairment due to certain symptoms; 
however, the Board finds that those delineated symptoms are 
not characteristics of the Veteran's PTSD disability during 
this time period.  Evidence of record does not indicate that 
the Veteran has exhibited grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Evidence of record also does not 
show that the Veteran's PTSD is manifested by total 
occupational and social impairment during the time period.  
During this time period, evidence of record reflects that the 
Veteran maintained a close relationship with his wife and 
children, exercised, did yard work, attended church, and 
indicated that he stopped working in 1994 primarily due to 
heart and back disabilities.  Further, the assigned GAF 
scores of 45 and 40-45 during this period are clearly 
indicative serious symptomatology and substantial but not 
total impairment in social and occupational functioning due 
to service-connected PTSD.  The criteria for rating greater 
than 70 percent is not shown during this time.

For the Time Period from January 15, 2008

As an initial matter, the Board notes that a review of the 
record reveals additional evidence was associated with the 
file subsequent to the issuance of the June 2007 supplemental 
statement of the case.  The Board finds, however, that the 
benefit to which the evidence relates may be fully allowed on 
appeal without referral to agency of original jurisdiction 
consideration for review.  See 38 C.F.R. § 20.1304 (2008).

Considering the evidence in light of the criteria noted 
above, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that since January 15, 2008, 
the Veteran's PTSD meets the criteria for a 100 percent 
rating.  Collectively, the evidence reflects that, since 
January 15, 2008, the Veteran's PTSD has been manifested by 
suicidal ideation, retarded or hesitant speech, near 
continuous panic, major depression affecting his ability to 
function independently, appropriately, and effectively, great 
difficulty in adapting to stressful circumstances that result 
in behaviors of avoidance and isolation, an inability to 
establish and maintain effective relationships, no friends, 
poor level of functioning, irritability, panic attacks, 
palpations, nightmares, sleep impairment, and impaired 
concentration.  

In the January 2008 clinical summary, the examiner 
specifically noted that PTSD could be attributed as a leading 
factor in the Veteran's inability to work.  In a February 
2008 report, a private psychiatrist classified the Veteran's 
PTSD as profound, indicating that he did not appear to be 
able to tolerate much stress and was unable to handle any 
gainful employment.  A March 2008 VA examination report 
detailed that the Veteran had increased alienation from his 
spouse and children, did not interact with anyone outside his 
family, had explosive temper, endorsed suicidal ideation 
during the last year, and suffered from daily depression and 
overwhelming anxiety.  The VA examiner characterized the 
Veteran's PTSD symptoms as severe, chronic, and unstable, 
specifically indicating that there was total occupational and 
social impairment due to PTSD symptomatology.  

The Board finds that this symptomatology more nearly reflects 
total occupational and social impairment.  The assigned GAF 
scores during this period were consistently 45 and are 
indicative of serious impairment.  For all the foregoing 
reasons, the Board concludes that a 100 percent rating for 
PTSD is warranted for the time period from January 15, 2008.

All Periods

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 30 percent for PTSD 
prior to April 18, 2005 and for entitlement to a rating in 
excess of 70 percent for PTSD prior to January 15, 2008 to 
must be denied.  The Board has considered additional staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In addition, the Board had determined 
that a 100 percent rating for PTSD is warranted for the 
period from January 15, 2008.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available scheduler evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
PTSD that would take his case outside the norm so as to 
warrant the assignment of any extraschedular rating during 
the time periods in question.  There is simply no objective 
evidence showing that the service-connected PTSD has alone 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the currently assigned ratings).  In 
addition, in the evidence of record during these time 
periods, the Veteran has specifically indicated that he was 
medically retired in 1994 due to heart and back problems. 

Finally, the Board has considered whether the Veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular scheduler 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
scheduler evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Prior to April 18, 2005, entitlement to an initial rating in 
excess of 30 percent for PTSD is denied.

From April 18, 2005, entitlement to a rating of 70 percent 
for PTSD is allowed, subject to the controlling regulations 
applicable to the payment of monetary benefits.

From January 15, 2008, entitlement to a rating of 100 percent 
for PTSD is allowed, subject to the controlling regulations 
applicable to the payment of monetary benefits.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


